      Case 4:19-cv-02546 Document 1 Filed on 07/15/19 in TXSD Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

MULTICULTURAL EDUCATION                     §
AND COUNSELING THROUGH                      §
THE ARTS, INC.,                             §
                                            §
            Plaintiff,                      §
                                            §
VS.                                         §        CIVIL NO. 4:19-cv-2546
                                            §
PHILADELPHIA INDEMNITY                      §
INSURANCE COMPANY,                          §
                                            §
            Defendant.                      §

            DEFENDANT PHILADELPHIA INDEMNITY INSURANCE
                   COMPANY’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Pursuant to 28 U.S.C. §§ 1332, 1441(b) and 1446(a), Philadelphia Indemnity

Insurance Company, the Defendant in the above-styled case, files this Notice of

Removal from the District Court of Harris County, Texas, 333rd Judicial District, to

the United States District Court for the Southern District of Texas, Houston

Division.

                                    INTRODUCTION

      1.        The Plaintiff is Multicultural Education and Counseling for the Arts,

Inc. (“Plaintiff”).

      2.        The Defendant is Philadelphia Indemnity Insurance Company

(“Defendant”).

      3.        Plaintiff commenced this first-party insurance case on June 11, 2019.

Plaintiff asserted claims under Texas law against Defendant for (a) breach of
        Case 4:19-cv-02546 Document 1 Filed on 07/15/19 in TXSD Page 2 of 6



contract, (b) violation of certain provisions of chapter 541 of the Texas Insurance

Code, (c) violation of certain provisions of chapter 542 of the Texas Insurance Code,

(d) violations of the Texas Deceptive Trade Practices Act, and (e) breach of the

common-law duty of good faith and fair dealing.

        4.         Plaintiff commenced this action upon its filing of its original state-

court pleading, entitled Plaintiff’s Original Petition. Plaintiff served that pleading

and Citation upon Defendant on July 8, 2019. Defendant is therefore timely filing

this Notice of Removal. 28 U.S.C. § 1446(b)(3).

                                       VENUE IS PROPER

        5.         Pursuant to 28 U.S.C. § 1441(a), this action may be removed to this

Court because it is the district and division embracing Harris County, Texas, the

county in which the state court action is pending.

                                      BASIS FOR REMOVAL

        6.         This is a civil action that falls under the Court’s original jurisdiction

pursuant to 28 U.S.C. § 1332(a) and is one that may be removed to this Court based

on diversity of citizenship in accordance with 28 U.S.C. §§ 1441 and 1446.

A.     Complete Diversity of Citizenship Exists.

        7.         Plaintiff is a Texas non-profit corporation. See Plaintiff’s Articles of

Incorporation, attached as part of Exhibit 1; see also Pl.’s Orig. Pet. ¶ 3 (“MECA is

a Texas corporation doing business in Harris County, Texas.”)                 Plaintiff also

maintains its principal place of business in Houston, Texas. See id.(specifying that

Plaintiff’s initial office was in Houston, Texas); Policy, Common Policy Declarations,



DEFENDANT’S NOTICE OF REMOVAL                                                        PAGE 2
6947338 v1 (55220.00297)
        Case 4:19-cv-02546 Document 1 Filed on 07/15/19 in TXSD Page 3 of 6



attached as part of Exhibit 1 (showing Plaintiff’s address as 1900 Kane Street,

Houston, Texas.

        8.         Philadelphia is a corporation organized and existing under the laws of

the State of Pennsylvania. See Affidavit of Kevin B. Liney, attached as Exhibit 2

(attesting to the facts that Defendant is incorporated in and maintains its principal

place of business in Pennsylvania); see also Pl.’s Orig. Pet. ¶ 4 (“Defendant

Philadelphia Indemnity Insurance Company is a foreign corporation doing business

in Texas . . .”).

        9.         Complete diversity of citizenship therefore exists between all plaintiffs

and all defendants.

B.     The Amount in Controversy Exceeds $75,000.

       10.         Plaintiff’s Original Petition alleges that Plaintiff “seeks monetary relief

of more than $100,000. . . .”          Pl.’s Orig. Pet. ¶ 1, at 1.   Moreover, on or about

January 25, 2019, Plaintiff’s counsel sent Defendant a “Texas Insurance Code 542A

and Formal Demand” citing and attaching an estimate representing “actual

damages in the amount of over $261,523.21.”               A true and correct copy of that

estimate is attached as Exhibit 3

       11.         Plaintiff therefore seeks damages, exclusive of interest and attorney’s

fees, in excess of the jurisdictional minimum of $75,000.

C.     Removal Is Appropriate Under the Court’s Diversity Jurisdiction.

       12.         In light of these facts, the state court claim may be removed to this

Court because: (a) this action is a civil action pending within the jurisdiction of the



DEFENDANT’S NOTICE OF REMOVAL                                                          PAGE 3
6947338 v1 (55220.00297)
        Case 4:19-cv-02546 Document 1 Filed on 07/15/19 in TXSD Page 4 of 6



United States District Court for the Southern District of Texas; (b) none “of the

parties in interest properly joined and served as defendants is a citizen of the State

in which such action is brought”, 28 U.S.C. § 1441(b)(2); and (c) the amount in

controversy exceeds $75,000, exclusive of interests and costs.

                                 FILING OF REMOVAL PAPERS

       13.         Pursuant to 28 U.S.C. § 1446(d), Defendant is providing written notice

of the filing of this Notice of Removal to all other counsel of record. Further,

Philadelphia is filing a copy of this Notice of Removal with the Clerk of the 333rd

Judicial District Court of Harris County, Texas, where Plaintiff commenced this

action.

       14.         Defendant is filing the following items concurrently with this Notice of

Removal, or attaching them to this Notice of Removal as required by Southern

District of Texas Local Rule 81:

         (a)       A completed JS-44 Civil Cover Sheet (Exhibit 4);

         (b)       All executed process in the case (Exhibit 5);

         (c)       Pleadings asserting causes of action (Exhibit 6);

         (d)       Any orders signed by the state judge (none);

         (e)       The docket sheet in the state court action (Exhibit 7);

         (f)       An index of matters being filed; and

         (g)       A list of all counsel of record, including addresses, telephone numbers
                   and parties represented. (Exhibit 8).




DEFENDANT’S NOTICE OF REMOVAL                                                       PAGE 4
6947338 v1 (55220.00297)
        Case 4:19-cv-02546 Document 1 Filed on 07/15/19 in TXSD Page 5 of 6



                                   CONCLUSION

         Defendant Philadelphia Indemnity Insurance Company gives notice to the

Court of its removal of the above-captioned action from the 333rd Judicial District

Court of Harris County, Texas, and requests that further proceedings be conducted

in the United States District Court for the Southern District of Texas, Houston

Division, as provided by law.

         Dated: July 15, 2019

                                      Respectfully submitted,


                                            /s/ William R. Pilat
                                      William R. Pilat
                                      Texas Bar No. 00788205
                                      S.D. Tex. Admission No. 18655
                                      MAYER LLP
                                      4400 Post Oak Parkway, Suite 2850
                                      Houston, Texas 77027
                                      Telephone: 713-487-2000
                                      Facsimile: 713-487-2019
                                      Email: wpilat@mayerllp.com
                                      ATTORNEY-IN-CHARGE FOR DEFENDANT
                                      PHILADELPHIA INDEMNITY INSURANCE
                                      COMPANY
Of Counsel:
Allison M. Hooker
Texas Bar No. 24046103
S.D. Tex. Admission No. 578224
MAYER LLP
4400 Post Oak Parkway, Suite 2850
Houston, Texas 77027
Telephone: 713-487-2000
Facsimile: 713-487-2019
Email: ahooker@mayerllp.com




DEFENDANT’S NOTICE OF REMOVAL                                               PAGE 5
6947338 v1 (55220.00297)
        Case 4:19-cv-02546 Document 1 Filed on 07/15/19 in TXSD Page 6 of 6



                           CERTIFICATE OF SERVICE

      I certify that on July 15, 2019, a true and correct copy of the foregoing
pleading was forwarded to all other counsel of record, as listed below, by emailing
the same to such attorney(s) and by mailing it by certified mail, return receipt
requested:

         Jason M. Klein
         KEARNEY, MCWILIAMS & DAVIS
         410 Pierce Street, Suite 241
         Houston, Texas 77002

                                            /s/ William R. Pilat
                                        William R. Pilat




DEFENDANT’S NOTICE OF REMOVAL                                               PAGE 6
6947338 v1 (55220.00297)
